Exhibit 99.1 ITURAN LOCATION AND CONTROL LTD. AND ITS SUBSIDIARIES ITURAN LOCATION AND CONTROL LTD. PRESENTS RESULTS FOR THE FIRST QUARTER 2012 Revenues of $37.7 million and EPS of $0.24 AZOUR, Israel – May 30, 2012 – Ituran Location and Control Ltd. (NASDAQ: ITRN, TASE: ITRN), today announced its consolidated financial results for the first quarter ended March 31, 2012. Highlights of the First quarter · A 5 thousand increase in net subscribers in the quarter, to a record of 628 thousand as of March 31, 2012; · Gross margin at 48.7% and operating margin at 19.7%; · EBITDA of $11.3 million or 29.8% of revenues; · Generated $3.9 million in operating cash flow; ended the quarter with $43.0 million in net cash (including marketable securities and deposits for short and long term); · Dividend of $2.6 million declared for the quarter; First quarter 2012 Results Revenues for the first quarter of 2012 were $37.7 million, representing a 6.6% decline from revenues of $40.4 million in the first quarter of 2011. 77% of revenues were from location based service subscription fees and 23% from product revenues. Revenues from subscription fees declined 4% over the same period last year. The decrease in subscription fees was mainly due to the weakening of the various currencies in which the Company operates against the US dollar, as well a decrease in revenues from Mapa. Excluding currency impacts, revenues from subscriptions would have increased due to the growth in the subscriber base, which expanded from 615,000 as of March 31, 2011, to 628,000 as of March 31, 2012. Product revenues declined by 15% compared with the same period last year. This decline was mainly due to a reduction in sales in Israel. This was primarily due to the product mix sold in the quarter and lower selling prices. Gross profit for the first quarter of 2012 was $18.4 million (48.7% of revenues), a decrease of 8% compared with $19.9 million (49.3% of revenues) in the first quarter of last year. Operating profit for the first quarter of 2012 was $7.5 million (19.7% of revenues), a decrease of 15% compared with an operating profit of $8.8 million (21.8% of revenues) in the first quarter of 2011. The decrease in operating profit was primarily due to the strengthening of the US dollar versus the Brazilian Real and Israeli Shekel, as well as lower operating profit from Mapa. EBITDA for the quarter was $11.3 million (29.8% of revenues), a decrease of 16% compared to an EBITDA of $13.4 million (33.1% of revenues) in the first quarter of 2011. Financial income in the first quarter of 2012 was $10 thousand compared with a financial income of $0.2 million in the first quarter of 2011. ITURAN LOCATION AND CONTROL LTD. AND ITS SUBSIDIARIES Net profit was US$5.1 million in the first quarter of 2012 (13.5% of revenues), compared with a net profit of US$6.5 million (16.0% of revenues), as reported in the first quarter of 2011. Fully diluted EPS in the first quarter of 2012 was US$0.24, compared with fully diluted EPS of US$0.31 in the first quarter of 2011. Cash flow from operations during the quarter was $3.9 million. As of March 31, 2012, the Company had net cash, including marketable securities and deposits for short and long term, of $43.0 million or $2.04 per share. This is compared with $39.7 million or $1.89 per share as at December 31, 2011. For the first quarter, a dividend of $2.6 million or 12 cents per share was declared in line with the Company’s stated policy of issuing at least 50% of net profits in a dividend, on a quarterly basis. The dividend’s record date is June 12, 2012, and the dividend will be paid on June 27, 2012, net of taxes and levies, at the rate of 25%. Eyal Sheratzky, Co-CEO of Ituran said, “While we continued to grow our subscriber base, our first quarter was affected by currency fluctuations compared with last year and lower sales at Mapa. We see continued growth potential, especially in Brazil. We believe that in the second quarter, the growth rate in our subscriber base in Brazil will improve back to the long-term growth rates that we have seen there in the past. We recently signed a an agreement with General Motors Brazil as we published on April 9th, in preparation for the new regulation 245 which is expected to come into force later this year. Overall, we continue to share the rewards of our success with our shareholders, recently distributing $25.8 million for our performance in 2011 and a further $3 million for the first quarter of 2012.” Conference Call Information The Company will also be hosting a conference call later today, May 30, 2012 at 9am ET. On the call, management will review and discuss the results, and will be available to answer investor questions. To participate, please call one of the following teleconferencing numbers. Please begin placing your calls a few minutes before the conference call commences. If you are unable to connect using the toll-free numbers, please try the international dial-in number. US Dial-in Number: 1 ISRAEL Dial-in Number: 03 918 0650 CANADA Dial-in Number: 1 INTERNATIONAL Dial-in Number:+ At: 9:00am Eastern Time, 6:00am Pacific Time, 4:00pm Israel Time For those unable to listen to the live call, a replay of the call will be available from the day after the call in the investor relations section of Ituran's website. 2 ITURAN LOCATION AND CONTROL LTD. AND ITS SUBSIDIARIES Certain statements in this press release are "forward-looking statements" within the meaning of the Securities Act of 1933, as amended. These forward-looking statements include, but are not limited to, our plans, objectives, expectations and intentions and other statements contained in this report that are not historical facts as well as statements identified by words such as "expects", "anticipates", "intends", "plans", "believes", "seeks", "estimates" or words of similar meaning. These statements are based on our current beliefs or expectations and are inherently subject to significant uncertainties and changes in circumstances, many of which are beyond our control. Actual results may differ materially from these expectations due to changes in global political, economic, business, competitive, market and regulatory factors. About Ituran Ituran provides location-based services, consisting predominantly of stolen vehicle recovery and tracking services, as well as wireless communications products used in connection with its location-based services and various other applications. Ituran offers mobile asset location, Stolen Vehicle Recovery, management & control services for vehicles, cargo and personal security. Ituran’s subscriber base has been growing significantly since the Company’s inception to over 628,000 subscribers distributed globally. Established in 1995, Ituran has over 1,300 employees worldwide, provides its location based services and has a market leading position in Israel, Brazil, Argentina and the United States. Company Contact International Investor Relations Udi Mizrahi udi_m@ituran.com VP Finance, Ituran (Israel) + Ehud Helft & Kenny Green ituran@ccgisrael.com CCG Investor Relations (US) +1 * Financial Tables to Follow ** 3 ITURAN LOCATION AND CONTROL LTD. Consolidated Interim Financial Statements as of March 31, 2012 ITURAN LOCATION AND CONTROL LTD. Consolidated Financial Statements as of March 31, 2012 Table of Contents Page Consolidated Financial Statements: Balance Sheets 2 - 3 Statements of Income 4 Statements of Cash Flows 5 CONSOLIDATED BALANCE SHEETS US dollars (except share data) March 31, December 31, (in thousands) Current assets Cash and cash equivalents Investments in marketable securities 74 68 Accounts receivable (net of allowance for doubtful accounts) Loan to former employee - Other current assets Inventories Long-term investments and other assets Deposit in escrow Investments in affiliated company Investments in other company 82 80 Other non-current assets Deferred income taxes Funds in respect of employee rights upon retirement Property and equipment, net Intangible assets, net Goodwill Total assets - 2 - CONSOLIDATED BALANCE SHEETS US dollars (except share data) March 31, December 31, (in thousands) Current liabilities Credit from banking institutions Accounts payable Deferred revenues Other current liabilities Long-term liabilities Long term loans Liability for employee rights upon retirement Provision for contingencies Other non-current liabilities Deferred revenues Deferred income taxes Stockholders’ equity Non-controlling interests Total equity Total liabilities and equity - 3 - CONSOLIDATED STATEMENTS OF INCOME US dollars (except share data) Three month period ended March 31, (in thousands except per share data) Revenues: Location-based services Wireless communications products Cost of revenues: Location-based services Wireless communications products Gross profit Research and development expenses Selling and marketing expenses General and administrative expenses Other income, net ) - Operating income Financing income, net 10 Income before income tax Income tax ) ) Share in losses of affiliated companies, net ) - Net income for the period Less: Net income attributable to non-controlling interest ) ) Net income attributable to the Company Basic and diluted earnings per share attributable to Company’s stockholders Weighted average number of shares outstanding (in thousands): Basic Diluted - 4 - CONSOLIDATED STATEMENTS OF CASH FLOWS US dollars Three month period ended March 31, (in thousands) Cash flows from operating activities Net income for the period Adjustments to reconcile net income to net cash from operating activities: Depreciation and amortization Exchange differences on principal of deposit and loans, net Gains in respect of trading marketable securities (4 ) ) Increase in liability for employee rights upon retirement Share in losses of affiliated companies, net 14 - Deferred income taxes ) Capital gains on sale of property and equipment, net (7 ) - Increase in accounts receivable ) ) Increase in other current assets ) ) Decrease (increase) in inventories ) Increase (decrease) in accounts payable ) Increase in deferred revenues Increase (decrease) in other current liabilities ) Net cash provided by operating activities Cash flows from investment activities Increase in funds in respect of employee rights upon retirement, net of withdrawals ) ) Capital expenditures ) ) Deposit in escrow - Deposit 25 Proceeds from sale of property and equipment 20 Repayment of loan to a former employee - Net cash used in investment activities ) ) Cash flows from financing activities Short term credit from banking institutions, net ) Repayment of long term loans ) (5 ) Dividend paid to non-controlling interest ) - Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash and cash equivalents Net increase in cash and cash equivalents Balance of cash and cash equivalents at beginning of the period Balance of cash and cash equivalents at end of the period - 5 -
